                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


______________________________________________________________________________

IN RE:      COURT OPERATIONS UNDER THE                General Order No. 20-2
            EXIGENT CIRCUMSTANCES CREATED
            BY COVID-19 AND RELATED
            CORONAVIRUS
______________________________________________________________________________

  GENERAL ORDER REGARDING COVID-19 VIRUS PUBLIC EMERGENCY
______________________________________________________________________________

      The court is issuing this general order in response to the recent outbreak

of Coronavirus Disease 2019 (COVID-19) in the United States of America, and

specifically in the State of Wisconsin and the Eastern District of Wisconsin. The

Governor of the State of Wisconsin has declared a public health emergency in

response to the spread of the COVID-19 virus, and the Centers for Disease

Control and other public health agencies have advised public and private

entities to take precautions in order to reduce the spread of the virus. This

court has considered guidance from a variety of sources including the

Wisconsin Department of Health Services, the Centers for Disease Control and

Prevention and local public health authorities. It recognizes the need to take

measures to effectuate these goals, while also continuing to fulfill its mission

and keep both its civil and criminal court operations functioning.

      Based on the information available to date, including the estimated

number of persons infected currently with COVID-19 and the number of cases

projected to occur in the immediate future, the court makes the following

findings:
                                         1
      1.)     Current court operations present substantial health risks to the

public.

      2.)     It is not possible to summon a pool of potential jurors and conduct

a jury trial in a manner that does not expose potential jurors, counsel, court

staff and litigants to substantial and unacceptable health risks, specifically, the

danger of becoming infected with COVID-19.

      3.)     Such risks may be significantly mitigated by temporarily modifying

court operations; and

      4.)     Good cause exists to implement temporary changes to court

procedures.

      Based on these findings, the court ORDERS the following:

      Effective March 13, 2020 through and including at least May 1, 2020, all

civil and criminal jury trials scheduled to begin before May 1, 2020 are

continued and will be rescheduled by the presiding judge to a date after May

1, 2020;

      All petty offense (CVB) proceedings are continued and will be rescheduled

by the presiding judge to a date after May 1, 2020;

      All START reentry court proceedings are continued and will be

rescheduled by the reentry court judge to a date after May 1, 2020;

      All civil hearings, including settlement conferences, shall be conducted

by telephone or videoconference;

      In criminal proceedings:

           a.     When reviewing complaints, applications for search
      warrants or trap/trace/pen registers, applications for wire taps or
                                         2
      applications for other such warrants or orders, judges shall do so by
      reliable electronic means, rather than in person, under Federal Rule
      of Criminal Procedure 4.1;

            b.    When possible and practicable with the defendant’s oral
      or written consent, initial appearances and arraignments may be
      conducted by video conference under Fed. R. Crim. P. 5(f) and 10(c);

            c.     When a detention hearing has been set and a defendant
      decides to consent to detention, the defendant must, prior to the
      date of the detention hearing, notify the court in writing that he or
      she consents;

            d.   All hearings on the revocation of supervised release
      scheduled to begin before May 1, 2020 are continued and will be
      rescheduled by the presiding judge to a date after May 1, 2020;

            e.    All plea colloquies and sentencing hearings scheduled
      to begin before May 1, 2020 are continued and will be rescheduled
      by the presiding judge to a date after May 1, 2020; and

             f.    Parties wishing to adjourn in-person criminal hearings
      scheduled to begin before May 1, 2020 must file a written motion no
      less than three (3) days prior to the scheduled hearing, stating (1)
      whether the opposing party agrees to the continuance; (2) the
      reasons that the party is requesting the continuance; and (3) why
      the ends of justice outweigh the interests of the parties and the
      public in a speedy trial.

      In criminal cases, the court finds that the period of any continuance

entered from the date of this order through May 1, 2020 as a result of this

order shall be EXCLUDED under the Speedy Trial Act, 18 U.S.C.

§3161(h)(7)(A), because the court finds that the ends of justice served by taking

that action outweigh the interests of the parties and the public in a speedy

trial, given the need to protect the health and safety of defendants, their

counsel, prosecutors, court staff and the public by reducing the number of in-

person hearings to the fullest extent possible.



                                         3
      The presiding judge in any case may, if requested by a party or parties,

make case-by-case exceptions to the continuances of non-jury matters

resulting from this order, after consultation with counsel.

      This order does not affect the court’s consideration of civil or criminal

motions that the court can resolve without oral argument.

      All naturalization ceremonies scheduled before May 1, 2020 are

CANCELLED. If a person meets the criteria in 8 U.S.C. §1448(c) as qualifying

for an expedited judicial oath administration ceremony, and if that person is

seeking a name change under 8 U.S.C. §1448(e), the court will arrange for

naturalization of that person by a judicial officer.

      All non-core public events—school visits, tours, ceremonial functions—

are CANCELLED.

      The courthouse remains open. Staff in the clerk’s office are available by

telephone, mail will be received and processed, and the clerk’s office intake

counter will be open to receive filings. Registered users may make electronic

filings through the CM/ECF system. The court encourages the public to

continue utilizing court services while following all applicable public health

guidelines.

      Dated in Milwaukee, Wisconsin this 13th day of March, 2020.

                                BY THE COURT:


                                ______________________________________
                                HON. PAMELA PEPPER
                                Chief United States District Judge



                                         4
